Case 8:20-bk-12027-MW   Doc 1 Filed 07/20/20 Entered 07/20/20 14:16:28   Desc
                        Main Document     Page 1 of 9
Case 8:20-bk-12027-MW   Doc 1 Filed 07/20/20 Entered 07/20/20 14:16:28   Desc
                        Main Document     Page 2 of 9
Case 8:20-bk-12027-MW   Doc 1 Filed 07/20/20 Entered 07/20/20 14:16:28   Desc
                        Main Document     Page 3 of 9
Case 8:20-bk-12027-MW   Doc 1 Filed 07/20/20 Entered 07/20/20 14:16:28   Desc
                        Main Document     Page 4 of 9
Case 8:20-bk-12027-MW   Doc 1 Filed 07/20/20 Entered 07/20/20 14:16:28   Desc
                        Main Document     Page 5 of 9
Case 8:20-bk-12027-MW   Doc 1 Filed 07/20/20 Entered 07/20/20 14:16:28   Desc
                        Main Document     Page 6 of 9
Case 8:20-bk-12027-MW   Doc 1 Filed 07/20/20 Entered 07/20/20 14:16:28   Desc
                        Main Document     Page 7 of 9
Case 8:20-bk-12027-MW   Doc 1 Filed 07/20/20 Entered 07/20/20 14:16:28   Desc
                        Main Document     Page 8 of 9
Case 8:20-bk-12027-MW   Doc 1 Filed 07/20/20 Entered 07/20/20 14:16:28   Desc
                        Main Document     Page 9 of 9
